Citation Nr: 1106106	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-36 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure.

2.  Entitlement to service connection for coronary artery disease 
(CAD), to include as due to herbicide exposure.

3.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus or CAD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from October 1968 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA), which denied entitlement to the benefits 
sought.

The issues have been recharacterized to reflect recent changes in 
the applicable regulations.  The Secretary of Veterans Affairs 
has added ischemic heart disease, which includes CAD, to the list 
of presumptive conditions for herbicide exposed Veterans.  
38 C.F.R. § 3.309(e); 75 Fed. Reg. 35202 (Aug. 31, 2010).

The Veteran testified at a personal hearing held before the 
undersigned at the RO; a transcript of the hearing is associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The duty to assist requires VA to make as 
many requests as are necessary to obtain relevant records from a 
Federal department or agency, including the service departments 
or National Archives.  Requests may stop only when it is 
established that the records sought do not exist or that further 
efforts would be futile. 38 C.F.R. § 3.159(c)(2).  The efforts 
expended by VA in this case were insufficient.

The Veteran has alleged that while serving aboard the USS Bexar, 
APA/LPA-237, from March 1969 to March 1970, he served in the 
waters off the coast of Vietnam and entered into the "brown 
water" inland waterways of Vietnam.

Based on official Navy records, VA has compiled a list of Navy 
and Coast Guard Ships Associated with Service in Vietnam and 
Exposure to Herbicide Agents.  VA Adjudication Policy and 
Procedures Manual M21-1MR, IV.ii.2.C.10.k.  VA has certified that 
the USS Bexar did in fact serve primarily or exclusively in the 
inland waterways in Vietnam.  If the Veteran was aboard the USS 
Bexar while she was in Vietnam, he would be presumed exposed to 
herbicides, and could benefit from the presumption of service 
connection for certain of his claimed disabilities.  38 C.F.R. 
§§ 3.307, 3.309.

However, the evidence of record fails to establish that the USS 
Bexar was in Vietnam during the Veteran's service aboard her.  
The last confirmed Vietnam service reflected in the record, from 
the Dictionary of American Naval Fighting Ships (DANFS), shows 
that the USS Bexar was in the Vung Tao and Saigon areas from June 
1968 to August 1968.  There is a gap in the report of the ship's 
activities from September 1968, when she arrived in San Diego, to 
her decommissioning in December 1969.  There is some indication, 
though not reflected in official records, that the USS Bexar 
participated in Phase V of the Vietnam Counteroffensive in 
September 1969.  This would correspond with the Veteran's time of 
service on her.

VA has made no attempt to verify whether the ship (and by 
necessity the Veteran aboard her) were present in Vietnam at any 
time other than April 1969, when the Veteran alleged he was 
present in the harbor and on the beach at Da Nang.  This limited 
inquiry fails to consider whether at other times the Veteran was 
present when the ship sailed the inland waterways of Vietnam.  On 
remand, expanded development is required to account for this very 
real possibility.


Accordingly, the case is REMANDED for the following action:

1.  Through the PIES system, VA should enter 
an O34 request to confirm the Veteran's 
presence in Vietnam, or such other request 
through PIES designed to solicit a response 
regarding the presence of the USS Bexar in 
the waters off Vietnam.

2.  Make a request through the Modern 
Military Branch of the National Archives for 
copies of the deck logs of the USS Bexar from 
March 1969 to March 1970; in the alternative, 
the Archives should be asked to provide 
confirmation, via written certification, of 
any service of the vessel in the inland 
waterways or waters off the coast of Vietnam 
during that period.

3.  Review the claims file to ensure that all 
of the foregoing requested development is 
completed, and arrange for any additional 
development indicated, to include obtaining 
any necessary medical opinions via VA 
examinations.  Then readjudicate the claims 
on appeal.  If any of the benefits sought 
remain denied, issue an appropriate 
supplemental statement of the case (SSOC) and 
provide the veteran and his representative 
the requisite period of time to respond.  The 
case should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


